Cowin, J.
(concurring, with whom Sosman, J., joins). On the assumption that the Bishop-Fuller protocol (see Commonwealth v. Bishop, 416 Mass. 169, 181 [1993]; Commonwealth v. Fuller, 423 Mass. 216, 226 [1996]) continues to have any vitality, I concur with the result reached by the court. However, I adhere, as previously, to the view expressed by Justice Sosman, Commonwealth v. Sheehan, 435 Mass. 183, 194 (2001) (Sosman, J., concurring), that the protocol governing access to these types of records is “both unduly cumbersome and constitutionally flawed.”